Citation Nr: 1516521	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a brain injury has been recharacterized to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2013 and August 2014, the Board remanded the issue on appeal for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's brain injury did not have its clinical onset in service, and is not otherwise related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a brain injury have not been met.  38 U.S.C.A. §§1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2009 letter satisfied the duty to notify provisions.


VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran has been provided VA medical examinations in connection with the claim.  As noted in the previous remands, the August 2012 and March 2013 opinions are insufficient to decide the claim.  In both the August 2012 and March 2013 opinions, the examiner failed to state a rationale for the etiology opinion given in reference to the Veteran's brain disability.  A review of the claim file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the subsequent September 2014 medical opinion was provided by the same examiner who provided the August 2012 and March 2013 opinions despite the Board's remand directives for an opinion by a different physician.  Moreover, the September 2014 opinion is insufficient because it failed to state a rationale for the opinion provided.  Id.

Most recently, the Veteran was provided a VA medical examination and opinion in January 2015 pursuant to the Board's August 2014 remand.  The August 2014 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for residuals of a closed head injury because he believes it is attributable to numerous blows to the head while boxing with the Eighth Army's Korea Boxing Team in 1969.  Specifically, the Veteran states that he has had chronic headaches and speech difficulties since that time.   Alternatively, the Veteran contends that service connection is warranted because he sustained a head injury while playing football during service.  He maintains that any currently diagnosed residual of a closed head injury is related to his active service.

Service treatment records are silent for any complaints, treatment, or diagnoses of a chronic disability due to a closed head injury.  They do not show any problems with headaches, short-term memory loss, or a speech impediment.  An October 1970 discharge examination report notes that the Veteran denied a history of frequent or severe headaches, dizziness, history of head injury, loss of memory, or periods of unconsciousness.  The report, however, did note that the Veteran reported being hit in the head while playing football, which was followed by tinnitus, no sequelae.  Given the foregoing, the Veteran's assertion that he had head trauma in service must be accepted.  Thus, the question becomes whether the Veteran has a chronic disability due to the head injuries in service.  

Although the March 2013 and September 2014 VA nexus opinions were insufficient because they lacked a rationale, the VA examination findings indicated that the Veteran suffered from a hypoxic or ischemic brain injury.  In light of this evidence, the Board concludes that the current disability element of the service connection claim is met.

On examination in January 2015, the Veteran provided a medical history of memory impairments, speech difficulties, and headaches since his military service.  The physician noted symptoms of mild memory loss, occasional inappropriate social interaction, occasional disorientation to person, time, place, or situation, mildly slowed motor activity, and moderately impaired visual spatial orientation.  In sum, the physician noted three or more subjective symptoms that mildly interfere with work, activities of daily living, or close relationships.  Additionally, the examiner identified one or more neurobehavioral effects that occasionally interfere with workplace interaction, or social interaction.  Specifically, the Veteran explained that he was irritable and wished to be alone.  Finally, the physician noted that the Veteran exhibited occasionally impaired comprehension or expression.  The Veteran stated that he experienced difficulty understanding people at times. 

Following a thorough review of the claim file as well as consideration of the Veteran's ongoing complaints since service, the physician concluded that the Veteran did not have a chronic disability due to a closed head injury.  The physician also concluded that the Veteran's current symptoms are more likely than not due to post-service events.  Specifically, the physician noted that the Veteran's medical history included cardiac and cervical spine conditions.  In formulating his opinion that the Veteran's current symptoms are due to post-service events, the examiner specifically noted that although the Veteran complained of ongoing headaches since service,  he explicitly denied a history of head injury, headaches, and dizziness upon separation from service.  Additionally, although the Veteran hit his head prior to that examination, the examiner noted that there was no sequela.  There was also no record of loss of consciousness or a diagnosis of TBI during military service.  

The medical opinion of record opposes rather than supports the claim.  In January 2015, the physician concluded that the Veteran did not suffer from a closed head injury and that his current symptoms were related to post-service events.  The Board finds this opinion to be probative as it consistent with the totality of the evidence.

To the extent the Veteran relates his current symptoms to service, the Veteran as a lay person is competent to report symptoms that he experienced.  However, the determination as to the causation and diagnosis of that condition is medical in nature and not capable of lay observation.  Therefore, any competent medical evidence regarding a service-related causation is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that the preponderance of the evidence is against a finding that any current brain injury is the result of service or any inservice injury.  The competent medical evidence of record does not show that any current brain injury was incurred in or aggravated by service or that any inservice complaints have resulted in the current disability.  The Board may consider only competent evidence to support a finding as to medical causation.

Accordingly, the Board finds that the preponderance of the competent evidence is against the claim for service connection for a brain injury, and the claim must be denied.


ORDER

Service connection for a brain injury is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


